BS
Case 2:19-cv-00126-Z-BR Document 14 Filed 05/29/20 Pagei1of2 PagelD 220

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS U.S. DISTRICT COURT
AMARILLO DIVISION NORTHERN DISTRICT OF TEXAS
FILED
ROBERT MARTINEZ, ; MAY 2 9 2020
Petitioner, §
§ CLERK, U.S. DISTRICT COUR ‘
v. § 2:19-CV-126-Z BY a
§
LORIE DAVIS, Director, §
Texas Department of Criminal Justice, §
Correctional Institutions Division, §
§
Respondent. §

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

On May 7, 2020, the United States Magistrate Judge entered findings and conclusions (ECF
No. 13) on Petitioner’s “Petition for a Writ of Habeas Corpus by a Person in State Custody” (the
Petition”) (ECF No. 3). The Magistrate Judge RECOMMENDS that the Petition be DENIED as
time-barred. No objections to the findings, conclusions, and recommendation have been filed.
After making an independent review of the pleadings, files, and records in this case, the Court
concludes that the findings and conclusions of the Magistrate Judge are correct. It is therefore
ORDERED that the findings, conclusions, and recommendation of the Magistrate Judge are
ADOPTED and that the Petition (ECF No. 3) is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,

and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed

to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529

 
 

Case 2:19-cv-00126-Z-BR Document 14 Filed 05/29/20 Page 2of2 PagelD 221

U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (Sth Cir. 2011). The Court
ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

May £7 2020.

 

MADTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
